Fourth Court of Appeals
                                    San Antonio, Texas
                                         October 27, 2016

                                       No. 04-16-00368-CR

                                         Peter Mark LEE,
                                             Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                   From the County Court at Law No. 7, Bexar County, Texas
                                   Trial Court No. 493014
                           Honorable Genie Wright, Judge Presiding


                                          ORDER
        Appellant’s motion for extension of time to file their brief is granted. Appellant’s brief is
due on December 12, 2016. No further motions for an extension of time in which to file the brief
will be considered.


                                                      _________________________________
                                                      Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of October, 2016.



                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court